Title: From Thomas Jefferson to Peter Carr, 10 November 1793
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
Germantown Nov. 10. 1793.

I received your’s of Oct. 24. a little before bed-time of the same evening, and being to set out early the next morning it was impossible for me to answer it. It was the less material, as I had written some days before, and left in the hands of Mr. Jefferson a letter to my sister on the same subject. I had before imagined that the present state of her family would render it convenient to receive now the money which had remained so long in my hands, and which I imagined was till then a convenient occasional resource for bad crops, unexpected calls &c. I therefore destined to discharge it out of the proceeds of an execution of Mr. Wayles’s representatives against the estate of Colo. Cary, which should have been received in February last. Mr. Eppes has thro’ the summer been giving me constant expectations from Carter Page of receiving a good part of the money. I flatter myself it cannot fail to be recieved in
 
time for the demands you speak of. I have no speedier resource for it, as all others at my command will be requisite to clear me out here.
We may soon ask you how you like your new course of life. The account I received of your debut in Albemarle was flattering for you, and very grateful to me. I think you have your fortune in your own power, and that nothing is necessary but the will to make it what you please. Your father’s plan of a laborious and short course, rather than a languid and long one, was certainly the wisest. I wish you may adopt the same, no one on earth being more anxious for your success than Dear Sir Your’s affectionately

Th: Jefferson

